Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following an RCE July 28, 2022, which was filed in response to a Final Rejection dated April 28, 2022.   An interview was held on August 9, 2022 in which the Examiner proposed certain amendments to put the application in condition for allowance, a further search based on those amendments having been already conducted.  An agreement was reached on allowability.  Mr. Flaks consented to the entry of the amendments by way of an Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1, 4 – 7, 9 – 10, 15 – 16, and 19 – 21 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  
	Claims 2 – 3, 8, 11 – 14, 17 – 18, and 22 – 24 are cancelled herein.
	A statement of Reasons for Allowance is set forth below.
		
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Noah Flaks, Applicant’s Attorney of Record, on August 9, 2022.
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
	
	Claim 1 (Currently Amended): A banknote handling system for monitoring of each banknote handling operation to enable detection of fraud and abnormalities, the banknote handling system comprising:
a banknote handling apparatus configured to perform a predetermined set of banknote handling transfer operations including dispensing, depositing, replenishing, collection, and inspection, the banknote handling apparatus comprising:
	a plurality of storage containers that store banknotes, wherein each of the storage containers has the plurality of storage containers including a mixed loose banknote storage container and at least one denomination-categorized loose banknote storage container, and the banknotes are stored or dispensed in a last in first out (LIFO) order;
	a take-in mechanism that takes in the banknotes one by one for storage in the storage area; and 
	a take-out mechanism that takes out the banknotes one by one from the storage area; 
first circuitry configured to
	control banknote handling by the banknote handling apparatus; and
	acquire stored banknote information and banknote transfer information, wherein
the stored banknote information comprises, for each of the storage containers, a denomination of each banknote, a number of banknotes in the storage container, an amount of money in the storage container, and a serial number of each banknote in a storage order in which the banknote is stored in the storage container, and
the banknote transfer information comprises, for each banknote transferred in executing a banknote handling transfer operation, a transfer source, a transfer destination, and the serial number of the banknote in a transfer order in which the banknote was transferred in execution of the banknote handling transfer operation; and 
second circuitry comprising a monitoring unit in electronic communication with the banknote handling apparatus, 
	acquire, after each banknote handling transfer operation has been executed, the stored banknote information and the banknote transfer information, associated with the banknote handling transfer operation, from the first circuitry;
	determine, based on the stored banknote information and the banknote transfer information, a presence or absence of an occurrence of an abnormality related to banknotes in the banknote handling apparatus, the abnormality being a change of the transfer order, wherein the second circuitry determines the presence or the absence by comparing the serial numbers of the banknotes included in the stored banknote information and the banknote transfer information which banknotes are associated with the banknote handling operation, to detect banknotes which should not exist in the storage but do exist and banknotes that should exist in the storage but do not exist; and 
	generate, in a case that the second circuitry determines that there is the presence of the occurrence of the abnormality, fraud data related to the occurrence of the abnormality.

Claims 2-3 (Canceled). 

Claim 4 (Previously Presented): The banknote handling system of claim 1, further comprising:
a database configured to store the fraud data.

Claim 5 (Previously Presented): The banknote handling system of claim 1, wherein the second circuitry is configured to: 
check the stored banknote information and the banknote transfer information; and 
determine, in a case that a result of the check corresponds to a predetermined condition, that an abnormality occurred.

Claim 6 (Previously Presented): The banknote handling system of claim 1, wherein the fraud data includes at least one of data that specifies the banknote handling apparatus in which the abnormality occurred and data that specifies the storage related to the abnormality.

Claim 7 (Previously Presented): The banknote handling system of claim 1, wherein the first circuitry includes a communication interface to transmit the stored banknote information and the banknote transfer information to the second circuitry.

Claim 8 (Canceled). 

Claim 9 (Previously Presented): The banknote handling system of claim 7, further comprising:
 an information processing apparatus configured to communicate with the second circuitry via a network, wherein 
 the second circuitry includes a second communication interface to transmit the fraud data to the information processing apparatus.

Claim 10 (Currently Amended): A banknote handling apparatus for monitoring of each banknote handling operation to enable detection of fraud and abnormalities, the banknote handling apparatus comprising:
 a plurality of storage containers store banknotes, wherein each of the storage containers has the plurality of storage containers including a mixed loose banknote storage container and at least one denomination-categorized loose banknote storage container, and the banknotes are stored or dispensed in a last in first out (LIFO) order;
a take-in mechanism that takes in the banknotes one by one for storage in the storage area; [[and]]
a take-out mechanism that takes out the banknotes one by one from the storage area; and
circuitry configured to
	control performance of a predetermined set of banknote handling transfer operations including dispensing, depositing, replenishing, collection, and inspection; [[and]]
	acquire, after each banknote handling transfer operation has been executed, stored banknote information and banknote transfer information associated with the banknote handling transfer operation, wherein 
		the stored banknote information comprises, for each of the storage containers, a denomination of each banknote, a number of banknotes in the storage container, an amount of money in the storage container, and a serial number of each banknote in a storage order in which the banknote is stored in the storage container, and 
		the banknote transfer information comprises, for each banknote transferred in executing a banknote handling transfer operation, a transfer source, a transfer destination, and the serial number of the banknote in a transfer order in which the banknote was transferred in execution of the banknote handling transfer operation;
	determine, based on the stored banknote information and the banknote transfer information, a presence or absence of an occurrence of an abnormality related to banknotes in the banknote handling apparatus, the abnormality being a change of the transfer order, wherein the circuitry determines the presence or the absence by comparing the serial numbers of the banknotes included in the stored banknote information and the banknote transfer information which banknotes are associated with the banknote handling operation, to detect banknotes which should not exist in the storage but do exist and banknotes that should exist in the storage but do not exist; and 
	generate, in a case that that the circuitry determines that there is the presence of the occurrence of the abnormality, fraud data related to the occurrence of the abnormality.

Claims 11-14 (Canceled). 

Claim 15 (Previously Presented): The banknote handling apparatus of claim 10, wherein the circuitry is configured to:
check the stored banknote information and the banknote transfer information; and 
determine, in a case that a result of the check corresponds to a predetermined condition, that an abnormality occurred.

Claim 16 (Currently Amended): An information processing apparatus to communicate with a banknote handling apparatus including a plurality of storage containers that store banknotes, for storage in the storage area, and a take-out mechanism that takes out the banknotes one by one from the storage area, wherein each of the storage containers has a storage area, the plurality of storage containers including a mixed loose banknote storage container and at least one denomination-categorized loose banknote storage container, and the banknotes are stored or dispensed in a last in first out (LIFO) order, and the banknote handling apparatus configured to perform a predetermined set of banknote handling transfer operations including dispensing, depositing, replenishing, collection, and inspection, the information processing apparatus comprising:
a communication interface configured to receive, after each banknote transfer operation has been executed, stored banknote information and banknote transfer information associated with the banknote handling transfer operation, wherein 
	the stored banknote information comprises, for each of the storage containers, a denomination of each banknote, a number of banknotes in the storage container, an amount of money in the storage container, and a serial number of each banknote in a storage order in which the banknote is stored in the storage container, and 
	the banknote transfer information comprises, for each banknote transferred in executing a banknote handling transfer operation, a transfer source, a transfer destination, and the serial number of the banknote in a transfer order in which the banknote was transferred in execution of the banknote handling transfer operation;
circuitry configured to
	determine, based on the stored banknote information and the banknote transfer information that have been received by the communication interface, a presence or absence of an occurrence of an abnormality related to banknotes in the banknote handling apparatus, the abnormality being a change of the transfer order, wherein the second circuitry determines the presence or the absence by comparing the serial numbers of the banknotes included in the stored banknote information and the banknote transfer information which banknotes are associated with the banknote handling operation, to detect banknotes which should not exist in the storage but do exist and banknotes that should exist in the storage but do not exist; and
	generates, in a case that the circuitry determines that the occurrence of the abnormality is present, fraud data related to the occurrence of the abnormality; and
a database configured to store the fraud data.

Claims 17-18 (Canceled). 

Claim 19 (Previously Presented): The information processing apparatus of claim 16, wherein the circuitry is configured to:
check the stored banknote information and the banknote transfer information; and 
determine, in a case that a result of the check corresponds to a predetermined condition, that an abnormality occurred.

Claim 20 (Previously Presented): The information processing apparatus of claim 16, wherein the fraud data includes at least one of data that specifies the banknote handling apparatus in which the abnormality occurred and data that specifies the storage related to the abnormality.

Claim 21 (Currently Amended): A method for detecting a fraud related to banknotes stored in a plurality of storage containers of a banknote handling apparatus, wherein each of the storage containers has the plurality of storage containers include a mixed loose banknote storage container and at least one denomination-categorized loose banknote storage container, and the banknotes are stored or dispensed in a last in first out (LIFO) order, the banknote handling apparatus further comprises a take-in mechanism that takes in the banknotes one by one for storage in the storage area and a take-out mechanism that takes out the banknotes one by one from the storage area, and the banknote handling apparatus is configured to perform a predetermined set of banknote handling transfer operations including dispensing, depositing, replenishing, collection, and inspection, the method comprising:
acquiring, by the banknote handling apparatus after each banknote handling transfer operation has been executed, stored banknote information and banknote transfer information, wherein 
	the stored banknote information comprises, for each of the storage containers, a denomination of each banknote, a number of banknotes in the storage container, an amount of money in the storage container, and a serial number of each banknote in a storage order in which the banknote is stored in the storage container, and 
	the banknote transfer information comprises, for each banknote transferred in executing a banknote handling transfer operation, a transfer source, a transfer destination, and the serial number of the banknote in a transfer order in which the banknote was transferred in execution of the banknote handling transfer operation;
checking, by at least one of the banknote handling apparatus and an information processing apparatus different from the banknote handling apparatus, the stored banknote information and the banknote transfer information; [[and]]
determining, in a case that a result of the check corresponds to a predetermined condition, that an abnormality occurred, the abnormality being a change of the transfer order, wherein the second circuitry determines the presence or the absence by comparing the serial numbers of the banknotes included in the stored banknote information and the banknote transfer information which banknotes are associated with the banknote handling operation, to detect banknotes which should not exist in the storage but do exist and banknotes that should exist in the storage but do not exist; and 
generating, in a case that the determining indicates that there is the presence of the occurrence of the abnormality, fraud data related to the occurrence of the abnormality.

Claims 22-24 (Canceled).

Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a strict monitoring of the operations of a money handling machine in order to detect fraud.  The machine (e.g. ATM) performs one of a predetermined set of operations such as depositing or dispensing banknotes (e.g. paper money).  Other operations which are monitoring are inspection, collection, and replenishment.  The strict monitoring is conducted after each such operation and storage information is acquired before the next operation and analyzed.   Therefore, abnormalities such as fraud can be detected immediately.

	

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Final Rejection and that rejection is hereby withdrawn, as noted above.  
	Applicant’s remarks provided with the filing of the RCE were at least partially persuasive.  The following is a further brief explanation of eligibility under the 2019 PEG:
		A. Statutory Categories
	Independent Claim 1 is a system claim and it recites various hardware components such as an “apparatus” and a “storage,” which from the specification is clearly intended to refer to a digital memory storage device.  This claim therefore falls into the category of machine/manufacture.
Claim 10 is also a system claim and is similar to Claim 1 and, therefore, also falls into the category of machine/manufacture.
Claim 16 is an apparatus claim and is similar to Claim 1 and, therefore, also falls into the category of machine/manufacture.
Claim 21 is method claim and therefore falls into the category of a “process.”   

		B. The Claim Recites an Abstract Idea
		Claim 1 is illustrative of the recitation of an abstract idea.
		Claim 1 – or a previous version of Claim 1 - recites the limitation:
		“acquire, when predetermined money handling is executed, stored money 	information including specific information of the money stored in the storage 	before execution of the predetermined money handling and money transfer 	information including 10specific information of money transferred in execution of the 	predetermined money handling; 
	determine, based on the stored money information and the money transfer 	information, a presence or absence of an occurrence of an abnormality related to 	money in the money handling apparatus5;”


		This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting an “apparatus” and “storage,” nothing in the quoted limitations preclude the step from practically being performed in the mind. 	For example, the claim reads on a personal wallet – which is a “storage” for banknotes and paper money.  One can easily remember what bills he or she has in the wallet and remember recent cash transactions.  Thus, a person – in his or her mind – can reconcile the bills that remain in the wallet and determine if there has been an “abnormality.”
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
		C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as a 
Banknote handling apparatus and a plurality of storage containers.  Furthermore, these and other computerized components are recited as interacting in significant and specific ways.  The claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
A banknote handling system for monitoring of each banknote handling operation to enable detection of fraud an abnormalities
a banknote handling apparatus configured to perform a predetermined set of banknote handling transfer operations including dispensing, depositing, replenishing, collection, and inspection, 
a plurality of storage containers that store banknotes, wherein each of the storage containers has a storage area, 
the plurality of storage containers includes a mixed loose banknote storage container and at least one denomination-categorized loose banknote storage container, 
the banknotes are stored or dispensed in a last in first out (LIFO) order;
a take-in mechanism that takes in the banknotes one by one for storage in the storage area; 
a take-out mechanism that takes out the banknotes one by one from the storage area; 
first circuitry configured to control banknote handling by the banknote handling apparatus; and acquire stored banknote information and banknote transfer information,
the stored banknote information comprises, for each of the storage containers, a denomination of each banknote, a number of banknotes in the storage container, an amount of money in the storage container, and a serial number of each banknote in a storage order in which the banknote is stored in the storage container, 
the banknote transfer information comprises, for each banknote transferred in executing a banknote handling transfer operation, a transfer source, a transfer destination, and the serial number of the banknote in a transfer order in which the banknote was transferred in execution of the banknote handling transfer operation;
second circuitry in electronic communication with the banknote handling apparatus, 
second circuitry configured to
acquire, after the predetermined each banknote handling transfer operation has been executed, the stored banknote information and the banknote transfer information, associated with the banknote handling transfer operation, from the first circuitry;
determine, based on the stored banknote information and the banknote transfer information, a presence or absence of an occurrence of an abnormality related to banknotes in the banknote handling apparatus, 
the abnormality being a change of the transfer order, 
wherein the second circuitry determines the presence or the absence by comparing the serial numbers of the banknotes included in the stored banknote information and the banknote transfer information which banknotes are associated with the banknote handling operation, 
to detect banknotes which should not exist in the storage but do exist and banknotes that should exist in the storage but do not exist; 
generate, in a case that the second circuitry determines that there is the presence of the occurrence of the abnormality, fraud data related to the occurrence of the abnormality.

		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of automated banknote handling devices.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the handling apparatus itself; namely, monitoring of the operations of a money handling machine in order to detect fraud.  The machine (e.g. ATM) performs one of a predetermined set of operations such as depositing or dispensing banknotes (e.g. paper money).  Other operations which are monitoring are inspection, collection, and replenishment.  
	The strict monitoring is conducted after each such operation and storage information is acquired before the next operation and analyzed.   The improved banknote handling apparatus acquires, after each banknote handling transfer operation has been executed, the stored banknote information and the banknote transfer information, associated with the banknote handling transfer operation, and determines if there has been an abnormality, such as fraud, which can be detected immediately and an alert can be provided to authorities.
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed in Applicant’s specification in that the improvement allows for an immediate detection of fraud.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of banknote handling apparatus.  These limitations solve a technical problem mentioned in the specification.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the monitoring of handling operations.  Accordingly, the claimed banknote handling apparatus solves the technical problem of detecting fraud mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  Applicant’s remarks in the Amendment of July 28, 2022 were at least partially persuasive; however, the following is a more detailed description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for the storing of banknote handling information and transfer information on an individual operation by operation basis.  Following each operation, this information is captured – serial numbers and storage areas of each banknote are read – and this information is provided to a fraud monitoring unit or “second circuitry.”  One example of the rich detail of this stored information is illustrated in the specification as follows:
	
    PNG
    media_image1.png
    763
    544
    media_image1.png
    Greyscale

	This information is then immediately analyzed for abnormalities which could mean that fraud has been committed in the banknote handling.
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2014/0144976 to Angus et al.  This reference is relevant to the features of storing the banknotes in a known order.
U.S. Patent Publication No. 2014/0040085 to Angus.  This reference is relevant to the features of storing the serial number of each banknote.
PCT Patent Publication No. WO 2016/063562 to Yamada.  This reference is relevant to the features of analyzing individual serial numbers in detecting fraud.
PCT Patent Publication No. WO 2015/114746 to Nomura.  This reference is relevant to the features of detecting an individual who may have mishandled banknotes.
PCT Patent Publication No. WO 2006/063555 to Wincor.  This reference is relevant to the features of storing banknote information in a particular sequence.

Non-Patent Literature:
	Anonymous, “Cassette Swapping,” GRG Banking, 2010
	Anonymous, “It all comes bank to the cash . . . cassette, that is,” ATM Marketplace, 2010
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Sasaki is considered the closest.  Sasaki teaches that banknote serial numbers are read, recognized and stored, and cross referenced against the transaction information.  Fig. 5 is highly informative of this teaching:

    PNG
    media_image2.png
    482
    755
    media_image2.png
    Greyscale

Thus, Sasaki can use transaction data, as seen in the above table, to identify fraud or other “abnormalities.”  However, this reference fails to teach or suggest that BOTH banknote storage information and banknote transfer information is read and stored after each handling operation and sent to a fraud monitoring unit for detection of abnormalities – prior to the next handling operation.  
Therefore, this reference does not teach that fraud can be detected immediately, as in the claimed invention.   

	With respect to Non-Patent Literature, the publication by GRG Banking is considered the closest.  Although this publication is highly relevant to the subject of smart cassettes that can read serial numbers of banknotes being handled, it does not teach or suggest the features of the claimed invention of tracking the transfer destination of each banknote or the strict monitoring of each operation.

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
		

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

August 13, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691